Citation Nr: 1400336	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  10-32 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to PTSD.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to November 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Board notes that the issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The evidence of record suggests that the Veteran may be unemployed due, primarily, to symptoms of his service-connected PTSD.  As such, the Board finds that the issue of entitlement to a TDIU due to PTSD has been raised during the appeal period.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's higher rating claim, it has been listed on the first page of this decision.

In connection with his August 2010 substantive appeal (VA Form 9), the Veteran requested a videoconference hearing before the Board.  Per that request, a hearing was scheduled for September 2013.  The Veteran failed to appear for the hearing and did not provide an explanation for his absence or request to reschedule the hearing.  Accordingly, his hearing request is considered withdrawn. See 38 C.F.R. § 20.704(d).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  The evidence within the virtual file has been carefully reviewed by the Board. 



FINDINGS OF FACT

1.  For the entire period under consideration, the Veteran's PTSD more closely approximated occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking and mood, due to suicidal ideations with one apparent suicide attempt, impaired impulse control with unprovoked periods of verbal and physical abuse, neglect of personal appearance and hygiene, and partial inability to establish and maintain effective relationships.

2.  Resolving all reasonable doubt in the Veteran's favor, the evidence shows that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 70 percent, but no higher, rating for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2013).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (here, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

An October 2007 pre-rating letter provided pertinent notice to the Veteran in connection with what was then a claim for service connection for PTSD.  The letter indicated what information and evidence was needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.

Furthermore, although no additional notice for the downstream issues was required under 38 U.S.C.A. § 5103A (see VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)), in this case, after the award of service connection and the Veteran's disagreement with the initial rating assigned, the July 2010 SOC set forth the criteria for higher ratings for PTSD (the timing and form of which suffices, in part, for Dingess/Hartman).  The Veteran was afforded appropriate opportunity to respond to the additional information provided before the claims file was returned to the Board. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file includes the Veteran's VA treatment records, private treatment records, and the reports of VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and his acquaintances.  The Board finds that no additional RO action to further develop the record in connection with the claim for higher rating, prior to appellate consideration, is required.

II.  Increased Rating for PTSD

The Veteran has been assigned an initial 30 percent disability rating for his service-connected disability.  He claims that his disability is more severe than what is represented by a 30 percent rating.

Disability evaluations are determined by the application of a schedule of ratings, which is in turn based on the average impairment of earning capacity caused by a given disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes (DCs) identify the evaluations to be assigned to the various disabilities.

If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The Veteran has been assigned a 30 percent rating for PTSD under Diagnostic Code 9411.  However, the actual criteria for evaluating psychiatric disorders other than eating disorders are set forth in a General Rating Formula.  See 38 C.F.R. § 4.130.

Pursuant to the General Rating Formula, a 30 percent disability rating is assigned  when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted for PTSD if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent disability rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

Use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on a Veteran's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th Ed.) (DSM-IV) (1996), GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  There is no question that the GAF score and interpretations of the score are important considerations in evaluating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, an assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Under DSM-IV, GAF scores ranging from 61 to 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.

GAF scores ranging from 51 to 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

GAF scores ranging from 41 to 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

GAF scores ranging from 31 to 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board also observes that the words "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision. 38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The Board notes that VA clinical records reflect that the Veteran had cerebral vascular incidents (strokes) in 2000 and in 2008.  These strokes have affected his cognitive abilities.  The Veteran was afforded a July 2012 VA PTSD examination.  The examiner stated that it was not possible to differentiate what portion of the Veteran's social and occupational impairment was caused by each of the Veteran's disabilities.  The examiner noted that a "qualified individual will assess this in more depth and provide details regarding cognitive symptoms."  The Veteran was then provided an August 2012 VA neuropsychological examination to determine the degree to which the Veteran's strokes have aggravated his PTSD and to delineate the cognitive symptoms unrelated to the PTSD.  The examiner stated:

Based on the neuropsychological evaluation, the most likely etiology of [the Veteran's] cognitive deficits is his cerebral vascular incidents in the frontal and parietal areas.  Thus he meets criteria for Vascular Dementia...with Depressed Mood (per the C&P evaluation).  There is a possibility that his deficits have aggravated his PTSD in so much as to personality/mood changes (i.e. irritability), but I am unable to comment/opine past that.

As there is no definitive medical evidence distinguishing the level of impairment attributable to the Veteran's service-connected PTSD and nonservice-connected strokes, the Board will attribute all signs of psychiatric impairment to the service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (holding that VA is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so).

Considering the pertinent evidence in light of the above, the Board finds that, with resolution of all reasonable doubt in the Veteran's favor, his PTSD results in occupational and social impairment with deficiencies in most areas, and thus an initial 70 percent rating, but no higher, is warranted.  

As indicated previously, a 70 percent disability rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

The Veteran's PTSD symptoms have included: depressed mood; anxiety; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; impairment of short- and long-term memory, for example, retention of only highly learned material, while forgetting to complete tasks; flattened affect; difficulty in understanding complex commands; impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or worklike settings; suicidal ideation; neglect of personal appearance and hygiene; and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  See July 2012 VA examination.

With respect to the symptoms noted to be indicative of a 70 percent rating, the Veteran has shown signs of suicidal ideation and he had one reported suicide attempt during the appeals period.  In June 2009, the Veteran reported that he did not have active suicidal ideation, but has considered suicide in the past.  At a July 2012 VA examination, the Veteran reported hopelessness and suicidal ideation in the past, but that he did not currently have suicidal ideation because "he has his grandchildren to worry about."  At an August 2012 VA examination, the examiner noted that the Veteran "did not have current or active suicidal or homicidal ideations or plans."  The Veteran reported that he had a suicide attempt in November 2012.  There were no hospitalization or treatment records following this reported suicide attempt.  During treatment in December 2012, the Veteran stated, "I don't think I was very serious about taking my life anyways, I only took [two] of my sleeping pills-that's not enough to kill anyone."  In early December his risk potential for suicidal behavior was low.  Treatment records after November 2012 show that the Veteran consistently denied any suicidal or homicidal ideation.

The Veteran has not shown to have obsessional rituals which interfere with routine activities.  See, e.g., March 2009 QTC examination.  At an August 2012 VA examination, the examiner noted that Veteran did not exhibit any "mannerisms or postures or other unusual behavior." 

Pertaining to illogical, obscure, or irrelevant speech, the Veteran has shown some impairment in his speech and comprehension.  The March 2009 QTC examination report shows that the Veteran's communication was "grossly impaired," and there was intermittent abnormal speech.  The examiner also noted that the Veteran has difficulty concentrating, which is due in part to his strokes.  The August 2012 VA examination report shows that the Veteran's speech was normal as to comprehension, content, volume and production.  The examiner found that the Veteran's "spontaneous speech was fluent, grammatically correct, and conveyed information adequately.  No paraphasias or circumlocutions were noted in spontaneous conversation."  The examiner did find that the Veteran exhibited impairment in his comprehension.  "Comprehension of questions and serial commands was normal, however on the NAB Auditory Comprehension subtest performance was severely impaired (z = -3.1).  Confrontational naming was also severely impaired (z= -3.1).  Semantic cuing assisted naming 20% of the time while phonemic cueing assisted naming 50% of the time.  Semantic fluency (Animal naming) was severely impaired (z= -2.8)."  The examiner noted that the Veteran demonstrated severely impaired ability in language, visual-spatial abilities, and executive functions.  In December 2012, the Veteran's judgment and insight were described as moderately impaired in conversation.

The Veteran has not exhibited "near-continuous panic or depression."  The evidence of record shows that the Veteran's levels of anxiety and depression have varied greatly throughout the appeals period.  For instance, March 2013 VA treatment notes show that the Veteran denied that he was experiencing depression.  However, diagnostic tests conducted at a July 2012 VA examination showed that "[t]he veteran scored 81/85 on the PCL-C, indicating syndromal symptoms of PTSD (below 50 indicates subclinical symptoms of PTSD).  The veteran scored 16/21 on the GAD-7 (severe anxiety) and scored 26/27 on the PHQ-9 (severe depression)."  

The Veteran has demonstrated impaired impulse control.  During psychiatric treatment in February 2008, the Veteran reported that his son angered him and he wanted to retaliate and shoot his son.  The clinician noted that this was an expression of anger rather than homicidal intent.  In June 2009, Dr. M.R.-the Veteran's treating VA clinician-reported that the Veteran has 'irritability with unpredictable rage outbursts that frighten his girlfriend who fears for her physical safety."  The Veteran further reported that he "has occasionally become so angry that he felt like killing someone who was a fellow passenger on the bus."

At his July 2012 VA examination, the examiner noted that he had persistent symptoms of increased arousal, including irritability or outbursts of anger, difficulty concentrating, and difficulty falling or staying asleep.  He reported that he is constantly irritated and has verbal outbursts on nearly a daily basis.  The Veteran has been noted to have an exaggerated startle response.  See, e.g., March 2009 QTC examination, July 2012 VA examination.  A September 2010 psychiatric treatment report indicates that the Veteran's "cognitive deficits clearly have exacerbated his PTSD irritability/low anger threshold, poor attention span, difficulty remembering and need to avoid interpersonal interactions."  The report further states that the Veteran was having "increasingly violent assaultive ideation toward his family."

The Veteran has, in some instances, exhibited neglect of his personal appearance and hygiene.  In December 2012, the Veteran was seen in his home by a VA psychologist.  The psychologist reported that the Veteran's appearance was disheveled, his home was cluttered and messy, and he smelled of urine.  During a home visit in January 2013, the Veteran's appearance was also described as disheveled and "[h]is trousers...were not fastened when he opened the door."  At his August 2012 VA examination, the examiner noted that the Veteran "was neatly and casually dressed although smelled of urine."  The July 2012 VA examination report shows that the Veteran's symptoms of PTSD included neglect of personal appearance and hygiene.  It was noted that the Veteran's apartment smells of urine and his son reported that the Veteran has problems with hygiene.  However, the examiner also stated that the Veteran was casually dressed and well-groomed, and hygiene was good.

As to the Veteran's difficulty in adapting to stressful circumstances (including work or a work-like setting), June 2008 VA treatment notes show that the Veteran "remains vulnerable to stress, and he has some cognitive limitations that interfere with his coping with stress."  The clinician stated that the Veteran did not have acute suicidal or homicidal ideation, but he feels hopeless when he gets stressed.

Regarding the Veteran's ability to establish and maintain effective relationships, his daughter has reported that his anger interferes with his relationships.  July 2012 VA examination.  However, the Veteran has been able to maintain some social relationships with his ex-wife and grown children.  See, e.g., April 30, 2013, VA treatment notes.  He has had a girlfriend as recently as in 2009, and he remains friends with his ex-girlfriends.  July 2012 VA examination.  He has lived alone for the past 40 years because he has difficulty getting along with anyone.  Id.  The Veteran also has exhibited a markedly diminished interest or participation in significant activities and a feeling of detachment or estrangement from others.  Id.  "He spends most of his time at home, in bed, partially due to loss of interest as a PTSD symptom, likely worsened by difficulties engaging in activities due to cognitive impairment."  Id.

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the criteria for a 70 percent rating.  In June 2009, Dr. M.R. stated that the Veteran has severe insomnia, and "his bed companion reports that he often is thrashing around and appears to be having 'bad dreams.'"  The Veteran also reported to Dr. M.R. that he "trauma nightmares of the [in-service stressor] approximately once per week that awaken him terrified and unable to return to sleep or function normally the following day."  At his July 2012 VA examination, the Veteran reported that since his stroke in 2000, he has been more focused on memories of Vietnam.  He reported that he did not have nightmares or flashbacks in the past month, and that on a normal day he does not think about traumatic memories.  

The Board has also considered the Veterans' GAF scores assigned during the course of this appeal.  In September 2007, the Veteran was evaluated by a private licensed mental health counselor, who assigned a GAF of 35.  In December 2012, a VA psychologist assigned the Veteran a GAF score of 45.  In July 2012, the Veteran's GAF score was 65.  The Board notes that the Veteran's most recent GAF score indicates mild or moderate symptoms.  Nevertheless, when considering the evidence described above as a whole and resolving all benefit of the doubt in favor of the Veteran, his symptomatology is consistent with a 70 percent rating.

While the Veteran has not demonstrated all of the symptoms associated with the 70 percent rating criteria, the Board acknowledges that not all of the demonstrative symptoms must be shown to warrant a higher rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board also finds it noteworthy that In June 2009, Dr. M.R. stated that the Veteran has severe PTSD and that he often understates his symptom frequency and severity.  In this case, the Board finds that the Veteran's overall symptomatology picture indicates that he has occupational and social impairment with deficiencies in most areas.  This is supported by various medical opinions of record.  For instance, in June 2009, Dr. M.R. reported that the Veteran has "PTSD that has become increasingly severe and is totally disabling... particularly in context of motor and perhaps added cognitive impairment from two cerebrovascular accidents."  In September 2010, Dr. M.R. noted that the Veteran has "[c]hronic, disabling PTSD that has been exacerbated by cerebrovascular dementia.  In my opinion, he is permanently disabled from employment and is impaired severely by PTSD in his domestic relations."   The July 2012 VA examiner stated that the Veteran exhibited "[o]ccupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and or/mood."  The examiner further stated that the Veteran's PTSD symptoms "create severe and considerable distress for [the] Veteran [and the] described symptoms have a moderate impact socially and a moderate impact occupationally."

The Board finds that the criteria for a 100 percent rating under the General Rating Formula are not met.  In this regard, the evidence does not show that the Veteran has total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

In this regard, the Veteran has shown some signs of cognitive impairment.  As noted above, in March 2009, the Veteran's communication was noted as "grossly impaired," with intermittent abnormal speech.  However, during an, August 2012 VA examination, the Veteran's speech was normal as to comprehension, content, volume and production.  At no time has the Veteran exhibited delusions or hallucinations, or gross inappropriate behavior.  For example, the Veteran's behavior was described as appropriate at his July 2012 VA examination.

Regarding a persistent danger of hurting himself or others, the Veteran reported a suicide attempt in November 2012.  However, shortly after this attempt, he consistently denied any suicidal or homicidal ideation, and his suicide risk was low.

The Veteran has shown an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  As noted above, in December 2012 and January 2013, the Veteran was described as disheveled and his home was described as cluttered and messy.

The Veteran has not exhibited a disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  The Veteran is noted to have a severely impaired memory.  March 2013 VA treatment notes show that "he routinely forgets his scheduled appointments."  January 2013 VA treatment notes indicate that the Veteran has taken duplicate doses of his medication because of his memory impairment.  However, the Veteran has not been shown to exhibit a level of memory impairment severe enough to forget the names of close relatives, his own occupation, or his own name.  Disorientation along those lines have not been demonstrated.  

Therefore, the Board finds that the Veteran is not entitled to a rating in excess of 70 percent for his PTSD.  The Board has considered whether staged ratings under Hart, supra, are appropriate; however, the Board finds that his symptomatology has been stable throughout the appeal.  Therefore, assigning staged ratings for such disability is not warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. at 115-16.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  The Board finds that the Veteran's PTSD symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms of his PTSD that are not addressed by the rating schedule.  In this regard, all of the Veteran's psychiatric symptomatology is contemplated by the rating criteria, to include those symptoms which are not specifically enumerated. See Mauerhan, supra.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to the second factor to consider whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, 22 Vet. App. at 115-16; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


II.  Entitlement to a TDIU

The Board has inferred a TDIU claim based on a review of the claims file (as noted in the Introduction).  The Veteran's treatment records suggest that, although he is currently retired, he would be unable to find and keep a job as a result of the symptomatology associated with his service-connected PTSD.

The Board observes that, in general, the schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The term unemployability, as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991). The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

In determining whether a Veteran is entitled to a TDIU, neither his nonservice-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Court has held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether a Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2013).

The Board observes that a higher initial 70 percent rating has been assigned for the Veteran's service-connected PTSD (as discussed above).  Service connection also is in effect for right shoulder degenerative joint disease, evaluated as 10 percent disabling from September 18, 2007, as 20 percent from April 13, 2010, and as 40 percent from March 11, 2011.  The Veteran's combined disability evaluation for compensation is 70 percent from September 18, 2007, and 80 percent from April 13, 2010.  See 38 C.F.R. § 4.25.

The board finds that the evidence supports granting entitlement to a TDIU.  The Board notes initially that the Veteran meets the schedular criteria for a TDIU.  See 38 C.F.R. § 4.16(a).  

The Veteran reported that he had not worked in 15 years because his legs were not strong enough, and that before that he worked for the Seattle Housing Authority for 20 years, but was terminated for having arguments at work.  See August 2012 VA examination report.  He then worked independently, but had difficulty working towards the end of his career because he had trouble focusing.  A March 2009 QTC examiner reported that the Veteran was not currently working because of his stroke.  However, the July 2012 VA examiner found that the Veteran was unemployable due to his PTSD and cognitive impairment.  The examiner reported: 

The veteran is moderately occupationally impaired due solely to PTSD symptoms.  Irritability, insomnia, difficulties concentrating at times due to traumatic memories and worries, and difficulty relating to others would likely significantly impair his ability to work.  However, it seems he stopped working due primarily [to] difficulty focusing and due to skill loss, which seem to be primarily related to cognitive impairment.  It is likely he is unable to secure and maintain substantially gainful employment due to cognitive impairment and is completely disabled due to the combination of PTSD and cognitive impairment . . . .

As noted above, the Board attributes all signs of the Veteran's psychiatric impairment to his service-connected PTSD.  See Mittleider, 11 Vet. App. at 182.  Resolving all reasonable doubt in favor of the Veteran, the competent evidence suggests that the Veteran's service-connected PTSD precludes him from securing or maintaining substantially gainful employment.  

Accordingly, the Board finds that the criteria for a TDIU are met.  See 38 C.F.R. § 4.16.



ORDER

An initial 70 percent disability rating, but no higher, for PTSD is granted, subject to the laws and regulations governing payment of monetary benefits.

A TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


